Citation Nr: 0914831	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-26 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of malignant neoplasm of the larynx, as a result of 
ionizing radiation or due to herbicide exposure. 

2.  Entitlement to service connection for residuals of 
malignant neoplasm of the larynx, as a result of ionizing 
radiation or due to herbicide exposure. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for coronary artery 
disease. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for skin cancer, as a 
result of ionizing radiation or due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied the claims for service connection for coronary artery 
disease, service connection for residuals of malignant 
neoplasm of the larynx secondary to ionizing radiation or due 
to herbicide exposure, service connection for PTSD, service 
connection for hypertension, and service connection for skin 
cancer secondary to ionizing radiation or due to herbicide 
exposure.  The Veteran perfected a timely appeal to that 
decision.  

A final RO decision dated in February 2003 denied a claim for 
service connection for residuals of malignant neoplasm of the 
larynx.  Although the RO did not address whether the Veteran 
had submitted new and material evidence sufficient to reopen 
this claim, the Board must independently consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claims de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, 
the issue has been recharacterized on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2003, the RO 
denied the Veteran's claim of entitlement to service 
connection for residuals of malignant neoplasm of the larynx; 
the Veteran did not appeal that determination, and it became 
final.  

2.  The evidence associated with the record since the 
February 2003 decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  The Veteran did not served in the Republic of Vietnam 
during service and herbicide exposure in Korea is not shown.  

4.  The Veteran did not participate in a radiation risk 
activity.  

5.  The Veteran is not a radiation-exposed Veteran.  

6.  There is no radiation dosimetry data.  

7.  Malignant neoplasm of the larynx was not manifest in 
service, nor was cancer of the larynx shown within one year 
after discharge, and residuals of malignant neoplasm of the 
larynx are unrelated to service, including claimed exposure 
to herbicides and /or ionizing radiation.  

8.  The Veteran did not engage in combat.  

9.  The Veteran does not have PTSD.  

10.  Coronary artery disease is not attributable to service, 
and is not shown within the initial post separation year.  

11.  Hypertension is not attributable to service, and is not 
shown within the initial post separation year.  

12.  Skin cancer was not manifest in service, or within one 
year of discharge, and is unrelated to service, including 
claimed exposure to herbicides and/or ionizing radiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final February 2003 rating 
decision is new and material; therefore, the Veteran's claim 
for service connection for residuals of malignant neoplasm of 
the larynx is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).  

2.  Residuals of malignant neoplasm of the larynx were not 
incurred in or aggravated by service, and cancer of the 
larynx may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.311 (2008).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159(a), 3.303, 3.304(f) (2008).  

4.  Coronary artery disease was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).  

5.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).  

6.  Skin cancer was not incurred in or aggravated by service, 
and malignancy may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2004, from the RO to the Veteran 
which was issued prior to the RO decision in May 2005.  An 
additional letter was issued in June 2006.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 2006 SOC provided the Veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in June 2006.  

The Board notes that the Veteran's service treatment records 
are unavailable.  According to the National Personnel Records 
Center (NPRC), his records were likely destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Neither the Veteran nor his representative has indicated that 
the Veteran has or knows of any additional information that 
pertains to his service connection claims considered here.  
As VA has fulfilled the duty to notify and assist the 
Veteran, the Board finds that it can consider the merits of 
this appeal without prejudice to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for residuals of malignant 
neoplasm of the larynx, service connection for PTSD, service 
connection for hypertension, service connection for coronary 
artery disease, and service connection for skin cancer, given 
that he has been provided all the criteria necessary for 
establishing service connection, and considering that the 
Veteran is represented by a highly qualified Veterans Service 
organization, we find that there has been essential fairness.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001. 66 Fed. Reg. at 45,620. 
Since the appellant filed her petition to reopen the claim 
for service connection for the cause of the Veteran's death 
after August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The record indicates that the Veteran served on active duty 
from May 1953 to April 1955.  His service separation document 
shows that his most significant duty assignment was the 
Battery A 507th AAA Battalion APO 919.  In September 1993, 
the National Personnel Records Center (NPRC) certified that 
the Veteran's service records were reportedly lost in a 1973 
fire at NPRC.  In the absence of the presumed destroyed 
service treatment records, the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule in our decision, is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Post service VA treatment records, dated from June 1993 
through February 2003, show that the Veteran received 
clinical attention for several disabilities, including a skin 
condition, hypertension, and coronary artery disease.  On the 
occasion of a VA examination in June 1993, the Veteran was 
diagnosed with hypertension, mild, incidental finding.  In 
July 1994, the Veteran was seen with complaints of frequent 
skin ulcers for many years.  A November 1994 progress note 
reflects an assessment of chronic photoeczema and 
folliculitis.  The Veteran was admitted to a VA hospital in 
April 1995 with complaints of chest pain for approximately 2 
hours; a cardiac catheterization showed triple vessel disease 
with left main disease.  The Veteran underwent coronary 
artery bypass graft.  The discharge diagnosis was coronary 
artery disease.  A September 1998 progress note reported 
findings of hypertension, multiple skin lesions, and right 
carotid bruit.  In October 1998, the Veteran was found to 
have squamous cell carcinoma of the vocal cords.  In 
September 2000, the Veteran was diagnosed with skin cancer.  
A March 2001 VA progress note also reflects findings of 
hypertension, coronary artery disease, and skin cancer.  A 
consultation note dated in March 2002 indicates that the 
Veteran had no complaints; the assessment was NED except for 
possible left neck mass due to history of laryngeal cancer.  
These records do not reflect any treatment for or diagnosis 
of PTSD.  

By a rating action of February 2003, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of malignant neoplasm of the larynx, based on a 
finding that cancer of the larynx was not incurred in or 
aggravated by military service.  

The Veteran was afforded a VA examination in April 2003.  It 
was noted that his main occupation was that of an oil field 
worker drilling oil wells until 1955 when he retired.  The 
Veteran indicated that he quit smoking cigarettes in 1993 
after having smoked for 20 years ten cigarettes a day.  It 
was noted that the Veteran was hospitalized in April 1995 for 
a myocardial infarction; he was found to have three vessel 
disease and coronary artery bypass was performed.  
Hypertension was diagnosed in 1996.  It was also reported 
that cancer of the larynx was diagnosed in October 2002; he 
completed radiation therapy.  On examination, the Veteran had 
fair skin with very light body hair.  He had chronic skin 
problems with multiple discolorations.  An incisional scar on 
the left leg medial aspect is a residual from harvesting of 
the graft per coronary artery bypass.  The pertinent 
diagnoses were hypertension, coronary artery disease, 
coronary artery bypass and occasional angina, and carcinoma 
of the larynx.  

Received in August 2004 were copies of photos of military 
personnel and equipment.  Also received was a copy of a 
photograph of a Men's Ration Book, dated in December 1954, 
which shows that the Veteran's unit was stationed in Japan 
during that period.  Also received was a copy of a newspaper 
article "Skysweepers' Guard Japan" with 1953 handwritten at 
the top; this article discussed the presence of the Veteran's 
unit in Japan and their participation in the testing of the 
Skysweepers anti-aircraft guns.  

During a clinical visit in December 2004, it was noted that 
the Veteran had a history of laryngeal cancer, and he had a 
history of 33 radiation treatments to his neck.  It was noted 
that the Veteran had not had any tobacco since 1993; it was 
also noted that he was a retired well driller.  He also 
worked as a welder when he was younger, and he worked as a 
power plant supervisor when he was younger.  It was noted 
that he had no history of asbestos or wood dust exposures.  A 
nursing note, dated in May 2005, reflects a history of 
laryngeal malignancy, coronary artery disease, benign neo 
skin, and benign hypertension.  


IV.  Legal Analysis-N&M Evid.-S/C for residuals of malignant 
neoplasm of the larynx.

The Veteran's claim for service connection for residuals of 
malignant neoplasm of the larynx has been considered and 
denied.  In February 2003, the RO denied service connection 
for residuals of malignant neoplasm of the larynx, based on a 
finding that the records failed to establish that cancer of 
the larynx was incurred in or aggravated by service.  

Because the Veteran did not appeal the February 2003 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  However, as noted above, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the February 2003 
denial includes VA outpatient treatment reports, as well as a 
VA examination report, and several photographs of the 
Veteran, showing that he was stationed in Japan, as well as a 
newspaper article.  This evidence was not previously of 
record, and is not cumulative or duplicative of evidence 
before the RO in February 2003.  Hence, the evidence is "new" 
within the meaning of 38 C.F.R. § 3.156.  Moreover, as this 
evidence establishes that the Veteran's unit was involved in 
testing a new antiaircraft weapon, exposed to chemicals from 
those weapons, not shown in February 2003.  The new evidence 
consists of the Veteran's contentions that his service in 
Japan and exposure to the Skysweepers led to the development 
of cancer of the larynx.  The evidence is relevant and 
probative of the issue regarding the development of cancer of 
the larynx, and bears directly and substantially upon the 
facts regarding whether the Veteran's in-service exposure to 
chemicals might have resulted in cancer of the larynx.  Since 
the credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted, this 
evidence is relevant and probative of the issue of whether 
malignant neoplasm of the larynx was incurred as a result of 
active service.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

V.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, --
-F.3d -----, 2009 WL (C.A. Fed. 2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Service connection for a chronic disease such as 
atherosclerotic coronary heart disease or cardiovascular 
disease, including hypertension, may be granted if manifest 
to a compensable degree within one year of separation form 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), (f).  

(i) Agent Orange.

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b) (1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary. In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b) (2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b) (3).  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

(ii) Radiation.

A "radiation exposed Veteran" is one who while serving on 
active duty or on active duty for training or inactive duty 
for training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States Forces during the period 
beginning on August 6, 1945, and ending July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki during the period beginning 
on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. 
§ 3.309.  

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myelomas; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchial alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) 
(2008).  

38 C.F.R. § 3.311 provides instruction in the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311 "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the aforementioned diseases set forth 
at 38 C.F.R. § 3.309 (d) (2).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for any given disability, the claim must 
nonetheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, 
the Board must not only determine whether the Veteran has a 
disability that is recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability is otherwise the result of 
active service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where the overall evidence of record 
fails to support a diagnosis of the claimed disability, that 
holding is applicable.  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

Initially, the Board notes that the evidence does not support 
a finding that the Veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).  

A.  S/C residuals of malignant neoplasm of the larynx and 
Skin cancer.

The Veteran maintains that his malignant neoplasm of the 
larynx and skin cancer are due to herbicide exposure and/or 
exposure to ionizing radiation.  However, the Board notes 
that the claimed disabilities are not subject to the 
presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Specifically, the Board notes that the Veteran 
was not involved in a "radiation-risk activity" as defined by 
38 C.F.R. § 3.309(d).  There is no evidence in the record 
that the Veteran participated in tests involving the 
atmospheric detonation of nuclear devices or that he served 
in Hiroshima or Nagasaki, Japan beginning on August 6, 1945, 
and ending on July 1, 1946.  In fact, his period of service 
occurred after that period; he served on active duty from 
1953 through 1955.  Moreover, the Veteran has not provided 
any evidence which would tend to show that he was exposed to 
radiation.  

Additionally, none of the aforementioned disabilities are 
"radiogenic diseases" pursuant to 38 C.F.R. § 3.311.  As the 
Veteran was not involved in a "radiation-risk activity," and 
none of the claimed disabilities are "radiogenic diseases" he 
is not entitled to the provisions of 38 C.F.R. § 3.311 or 
3.309 for residuals of malignant neoplasm of the larynx and 
skin cancer.  

Exposure to radiation in service is also a prerequisite to a 
successful claim pursuant to 38 C.F.R. § 3.311(b).  There is 
no evidence that the Veteran was exposed to radiation in 
service.  Service records do not show any exposure to 
radiation while in service.  The record establishes that the 
Veteran was not exposed to radiation.  See 38 C.F.R. § 3.311.  
As the Veteran has failed to meet the threshold elements of 
38 C.F.R. § 3.311(b), which require exposure to ionizing 
radiation, and the development of a radiogenic disease five 
or more years after exposure, the Board need not reach the 
issue of dose estimation.  

There is a presumption of exposure to herbicides for all 
Veterans who served in Vietnam during the Vietnam War.  See 
38 C.F.R. § 3.307(a) (6) (iii).  While cancer of the larynx 
is a disorder which has been linked with herbicide exposure, 
the record does not show, and the Veteran has not alleged, 
that he was ever in Vietnam nor did he serve in Korea; so the 
presumption of exposure to herbicides does not apply.  
Moreover, there is no objective evidence of record showing 
the presence of herbicides in Japan during the Veteran's 
period of service at that location.  

The Board also notes that the Veteran is not shown to have 
chloracne or any other disorder presumptively associated with 
herbicide exposure under 38 C.F.R. § 3.309(e); alternatively, 
there is no medical evidence of a skin disorder at least as 
likely as not due to herbicide exposure.  The Board will 
accordingly not further consider the claim as one based on 
herbicide exposure.  

Accordingly, the only avenue for entitlement to service 
connection for these disabilities under the theory that they 
were caused by herbicides and/or exposure to radiation is 
under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

The competent evidence does not demonstrate that the 
Veteran's malignant neoplasm and skin cancer are due to 
service.  Moreover, there is no competent evidence that the 
claimed disabilities were otherwise incurred during the 
Veteran's active service.  In addition, there is no evidence 
of cancer, either of the larynx or skin, within one year of 
separation from service.  Rather, the evidence demonstrates a 
remote, post-service onset of these claimed disabilities.  
Finally, there is no evidence establishing a medical nexus 
between his malignant neoplasm of the larynx and skin cancer 
and service.  

The Veteran clearly relates his post-service cancer of the 
larynx and skin cancer to his military service.  The Board 
does not doubt that the Veteran sincerely believes his 
cancers may be related to his exposure to herbicides and/or 
ionizing radiation; however, there is no indication the 
Veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  We 
recognize that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, however, the determination as to 
causation and nexus in this case requires sophisticated, 
professional opinion evidence and, as noted above, there is 
no such medical opinion of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for residuals of malignant neoplasm of the larynx and skin 
cancer.  Because there is no approximate balance of positive 
and negative evidence, the rule affording the Veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also 38 C.F.R. § 3.102 (2008).  

B.  S/C PTSD.

The Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the Veteran has the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  See 38 C.F.R. 
§ 3.304.  The Board notes that the Veteran does not have a 
diagnosis of PTSD; that is, the evidence of record shows no 
diagnosis of PTSD.  His claims file does not indicate that he 
has ever had any mental health treatment; the record does not 
show nor does the Veteran allege that he was diagnosed with 
PTSD in service.  

The only evidence in support of the Veteran's claim are his 
own contentions.  However, there is no indication that the 
Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Consequently, his statements regarding the 
claimed condition are insufficient to establish a current 
diagnosis of a disease or injury or a nexus to service.  The 
Board notes that under certain circumstances lay statements 
may, however, serve to support a claim for service connection 
by supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board does 
not believe that PTSD is subject to lay diagnosis.  That is 
to say, the Board finds no basis for concluding that a lay 
person would be capable of discerning that he has PTSD in the 
absence of specialized training.  

In sum, at this time, there is no medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125.  Under 
these circumstances, the Board must conclude that the Veteran 
has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  S/C for coronary artery disease and hypertension.

After careful review of the record, the Board finds that the 
evidence is against the claims for service connection for 
coronary artery disease and hypertension.  Significantly, 
these disorders are now shown in the initial post separation 
year.  In fact, the record reflects that hypertension was 
first documented in June 1993 during a VA compensation 
examination, nearly 24 years after service discharge.  
Similarly, coronary artery disease was first documented in 
1995, more than 26 years after service discharge.  In sum, 
the record demonstrates a remote, post-service onset of the 
Veteran's hypertension and coronary artery disease.  

The grant of service connection requires competent to 
establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates current diagnoses of hypertension and coronary 
artery disease, it does not contain competent evidence which 
relates these claimed disabilities to any injury or disease 
in service.  

The Veteran is certainly competent to state that he suffered 
from symptoms of hypertension and coronary artery disease 
during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his opinion that his disabilities are related to 
service is not probative.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of 
hypertension and coronary artery disease, manifested years 
after his period of service, is far to complex a medical 
question to lend itself to the opinion of a layperson.  

In summary, the evidence clearly points to a remote, post-
service onset of the Veteran's hypertension and coronary 
artery disease.  There is a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within many years of separation.  The Board finds the 
negative and silent record to be far more probative than the 
Veteran's remote, unsupported assertions.  Rather, the 
competent evidence clearly establishes that the post service 
diagnoses are not related to service.  Absent reliable 
evidence relating hypertension and coronary artery disease to 
service, the claims of entitlement to service connection must 
be denied.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

The application to reopen a claim for service connection for 
residuals of malignant neoplasm of the larynx is granted.  

Service connection for residuals of malignant neoplasm of the 
larynx is denied.  

Service connection for PTSD is denied.  

Service connection for coronary artery disease is denied.  

Service connection for hypertension is denied.  

Service connection for skin cancer is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


